Name: 2009/148/EC: Commission Decision of 19 February 2009 amending Decision 2008/883/EC as regards Brazil concerning the date for which imports into the Community of certain fresh bovine meat are authorised (notified under document number C(2009) 1040) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe;  agricultural activity;  management;  natural and applied sciences;  EU finance
 Date Published: 2009-02-20

 20.2.2009 EN Official Journal of the European Union L 49/46 COMMISSION DECISION of 19 February 2009 amending Decision 2008/883/EC as regards Brazil concerning the date for which imports into the Community of certain fresh bovine meat are authorised (notified under document number C(2009) 1040) (Text with EEA relevance) (2009/148/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of Article 8(1) and Article 8(4) thereof, Whereas: (1) Council Decision 79/542/EEC of 21 December 1976 drawing up a list of third countries or parts of third countries, and laying down animal and public health and veterinary certification conditions, for importation into the Community of certain live animals and their fresh meat (2) establishes the sanitary conditions for the importation into the Community of live animals excluding equidae, and the importation of fresh meat of such animals, including equidae, but excluding meat preparations. (2) Decision 79/542/EEC provides that imports of fresh meat intended for human consumption are only allowed if such meat comes from a territory of a third country or a part thereof listed in Part 1 of Annex II to that Decision, and the fresh meat meets the requirements set out in the appropriate veterinary certificate for that meat in accordance with the models set out in Part 2 of that Annex, taking into account any specific conditions or supplementary guarantees required for the meat. (3) Decision 79/542/EEC, as amended by Commission Decision 2008/642/EC (3), inter alia, reinstated the States of ParanÃ ¡ and SÃ £o Paulo in the entry for Brazil in Part 1 of Annex II to Decision 79/542/EEC, with code of territory BR-3 for the importation into the Community of bovine de-boned and matured meat from animals slaughtered on or after 1 August 2008. (4) Decision 79/542/EEC, as amended by Commission Decision 2008/883/EC (4), further amended that Annex as regards the entry for Brazil with code of territory BR-1 in order to re-instate Mato Grosso do Sul and include the rest of the States of Minas Gerais and Mato Grosso in order to allow the importation into the Community of bovine de-boned and matured meat from animals slaughtered on or after 1 December 2008. However, Article 2 of Decision 2008/883/EC allows the importation into the Community of consignments of fresh de-boned and matured beef from the territory with code BR-1 as defined in Decision 2008/642/EC and obtained from animals slaughtered before 1 December 2008 until 14 January 2009. (5) More time should be given to allow stocks of bovine meat from animals slaughtered on or before 1 December 2008 from the territory of Brazil with code BR-1 as set out in the entry for that country in Part 1 of Annex II to Decision 79/542/EEC, as amended by Decision 2008/642/EC, to continue to be able to be imported into the Community as there are no animal health concerns, being those territories already authorised before that date for import of fresh meat into the Community. Accordingly, Article 2 of Decision 2008/883/EC should be amended in order to allow such imports until 30 June 2009. (6) Decision 2008/883/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Decision 2008/883/EC, Article 2 is replaced by the following: Article 2 Consignments of fresh de-boned and matured bovine meat from the territory of Brazil with code BR-1, as set out in Part 1 of Annex II to Decision 79/542/EEC, as amended by Commission Decision 2008/642/EC (5), from animals slaughtered on or before 1 December 2008 may continue to be imported into the Community until 30 June 2009. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 February 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 146, 14.6.1979, p. 15. (3) OJ L 207, 5.8.2008, p. 36. (4) OJ L 316, 26.11.2008, p. 14. (5) OJ L 207, 5.8.2008, p. 36.